Title: From George Washington to Joseph Trumbull, 8 October 1776
From: Washington, George
To: Trumbull, Joseph



Sir.
Head Quarters Octob. 8. 1776.

I have reciev’d your letter, requesting information, relative to the persons who are to draw the rations of the sick; ’Tis true, there was a general order, directing a payment of the rations, to the Director Genl, for those sick, who were lodg’d in the General hospital but the inconveniences, resulting to the sick, from this piece of duty being disputed and unsettled between the General and Regimental Surgeons being so great; I did, (to relieve their sufferings and to render their situation more comfortable) issue out special directions, for the Col. of each regiment, to chuse a proper person to carry the sick into the country, & provide proper necessaries and accommodations for them out of the ration mon⟨ey.⟩ I did not think it proper or adviseable to make this a general order, lest it should have been establish’d as a precedent, and become a color for some imposition, after the

present necessity for the measure shall have subsided; though I must observe to you, that in the settlement of your accounts, there will be the same attenti⟨on⟩ paid to a special as to general order; I should therefore concieve it will be productive of no inconvenience whatever, to pay the ration money to the person appointed as before mentioned, by the Col. when he furnishes you a proper certificate specifying the numb⟨er⟩ of men, the name of the regiment, & also th⟨e⟩ length of time his officer has had them under his care. I am Sir Yr hhble Servt

Go: Washington

